Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 26, 2016

                                      No. 04-16-00067-CV

                          IN THE INTEREST OF A.M., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-09974
                         Honorable Martha B. Tanner, Judge Presiding

                                         ORDER
        The reporter’s record was due March 11, 2016, but was not filed. On March 16, 2016,
this court notified the court reporter that the reporter’s record was late. The court reporter
responded to our notice on April 25, 2016, by filing a notification of late record. In the
notification, the reporter stated, among other things, that the record was not filed because
appellant has not paid or made arrangements to pay the reporter’s fee to prepare the record and
that appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b).

        We ORDER appellant Suruchi Sharan to provide written proof to this court on or before
May 6, 2016 that either (1) the reporter’s fee has been paid or arrangements satisfactory to the
reporter have been made to pay the reporter’s fee, or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellant fails to respond within
the time provided, appellant’s brief will be due May 26, 2016, and the court will only consider
those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See id. R. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court